DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2020 has been entered.
Response to Arguments
3.	Applicant’s arguments, filed 11/19/2020, have been fully considered and are persuasive.  Therefore, the prior art rejection has been withdrawn. 
Examiner’s Amendment 
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	Authorization for this examiner’s amendment was given in an interview with Christopher Carroll on February 26, 2021. 
6.	The application has been amended as follows:

Claim 1 (currently amended): A method comprising: 
Placing an engine assembly of an aircraft into a flexible and multi-sided tank enclosure that wraps around the engine assembly; 
flexible and multi-sided tank enclosure while the engine assembly is mechanically coupled to a larger system, 
wherein cleaning the engine assembly includes immersing the engine assembly into a fluid detergent having citric acid and glycolic acid, and having a pH value of less than 7 in the flexible and multi-sided tank enclosure, exposing the engine assembly to ultrasound waves having a frequency greater than 40 kHz and generating cavitation of the fluid detergent to remove deposits on one or more parts of the engine assembly without damaging the engine assembly; and 
placing a shielding and damping device into contact with the engine assembly prior to exposing the engine assembly to the ultrasound waves, wherein the shielding and damping device prevents damage to the engine assembly by the ultrasound waves.
  
Claim 6 (currently amended): The method of claim 1, further comprising moving the engine assembly within the flexible and multi-sided tank enclosure by rotating, lifting, or lowering the engine assembly within the flexible and multi-sided tank enclosure for propagating and generating cavitation of the fluid detergent around many different surfaces of the engine assembly, 
wherein the engine assembly comprises at least one coated component, and 
wherein the at least one coating component comprises at least one of a turbine blade, a turbine nozzle, a turbine disk, or a turbine shaft.         

Claim 7 (currently amended): A method comprising: 
placing an engine assembly of an aircraft into a flexible and multi-sided tank enclosure that wraps around the engine assembly; 
cleaning the engine assembly in the flexible and multi-sided tank enclosure while the engine assembly is mechanically coupled to a larger system, 
flexible and multi-sided tank enclosure, wherein a pH value of fluid detergent is less than 5, wherein the fluid detergent includes citric acid and glycolic acid; 
placing a shielding and damping device into contact with the engine assembly; and 
subsequently removing one or more deposits on the engine assembly by exposing the engine assembly to ultrasound waves having a frequency greater than 40kHz while the engine assembly is in contact with the fluid detergent wherein the shielding and damping device prevents damage to the engine assembly by the ultrasound waves.  

Claim 13 (currently amended): The method of claim 7, wherein placing the engine assembly into contact with the fluid detergent includes immersing the engine assembly into the flexible and multi-sided tank enclosure that is at least partially filled with the fluid detergent. 

Claim 16 (currently amended): A method comprising: 
placing an aircraft engine assembly into a multi-sided, flexible tank enclosure that wraps around the aircraft engine assembly; 
immersing the aircraft engine assembly into a fluid detergent in the flexible and multi-sided tank enclosure while the aircraft engine assembly remains mechanically coupled to a larger system, the fluid detergent including a reagent composition that selectively dissolves constituents of foreign material forming deposits on the aircraft engine assembly while physically removing silicate material in the deposits, wherein the fluid detergent includes citric acid and glycolic acid; 
placing a shielding and damping device into contact with the engine assembly; and 
subsequently removing the deposits on the aircraft engine assembly by exposing the aircraft engine assembly to ultrasound waves having a frequency greater than 40 kHz while the aircraft engine assembly is in contact with the fluid detergent, wherein the shielding and damping device prevents damage to the aircraft assembly by the ultrasound waves.  
flexible and multi-sided tank enclosure while exposing the aircraft engine assembly to the ultrasound waves. 

Claim 19 (currently amended): The method of claim 16, further comprising sealing the flexible and multi-sided tank enclosure with the aircraft engine assembly inside and pressurizing the detergent inside the flexible and multi-sided tank enclosure. 

Reasons for Allowance
7.	Claims 1-20 are allowed.  
8.	The following is an examiner’s statement of reasons for allowance:  
9.	The closest prior art of record is Bowden (U.S. Patent 5,938,855), Puskas (PG Pub U.S 2003/0028287), and Rao et al. (PG Pub U.S 2009/0065023). 
10.	Bowden teaches a method comprising: cleaning an engine assembly in a tank, immersing an engine assembly formed from multiple parts into a cleaning liquid acid in a tank; wherein the pH of the fluid detergent is less than 7; exposing the engine assembly to ultrasound waves; removing deposits on one or more of the parts of the engine assembly without damaging the engine assembly. 
Bowden fails to specifically teach the ultrasound waves having a frequency greater than 40 kHz, generating cavitation of the fluid detergent, cleaning while mechanically coupled to a larger system and placing a shielding and damping device into contact with the engine assembly prior to exposing the engine assembly to the ultrasound waves, wherein the shielding and damping device prevents damage to the engine assembly by the ultrasound waves, placing an engine assembly of an aircraft into a flexible and multi-sided tank.      
Puskas teaches ultrasound cleaning wherein known frequencies for ultrasound immersion cleaning include 90 kHz. 

Rao teaches cleaning of gas turbine engine component using ultrasonic cleaning wherein it is known to generate cavitation of the fluid detergent. 
Rao fails to teach cleaning while mechanically coupled to a larger system and placing a shielding and damping device into contact with the engine assembly prior to exposing the engine assembly to the ultrasound waves, wherein the shielding and damping device prevents damage to the engine assembly by the ultrasound waves, and placing an engine assembly of an aircraft into a flexible and multi-sided tank. 
11.	Thus, the prior art of record does not fairly teach or suggest cleaning while mechanically coupled to a larger system and placing a shielding and damping device into contact with the engine assembly prior to exposing the engine assembly to the ultrasound waves, wherein the shielding and damping device prevents damage to the engine assembly by the ultrasound waves, and placing an engine assembly of an aircraft into a flexible and multi-sided tank enclosure as in the context of method claims 1, 7, and 16. 

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PRADHUMAN PARIHAR/
Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714